Citation Nr: 1759102	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, as secondary to service-connected recurrent partial tear of the right quadriceps. 

2.  Entitlement to a non-initial disability rating in excess of 10 percent for recurrent partial tear of the right quadriceps.

3.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 (Paragraph 30) based on a convalescent period following surgery of the right knee.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1975. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a videoconference hearing held in May 2017.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets additional delay in the adjudication of these matters, the Board finds that all claims on appeal require a remand for further evidentiary development.

Service Connection Claim

The record currently contains competing nexus opinions on the issue of whether the Veteran's current right knee disability is proximately due to or the result of his service-connected right quadriceps disability.  The positive nexus opinion was issued by the Veteran's treating orthopedist, Dr. R.K., in March 2016 and is accompanied by a singular treatment note dated in July 2014.  It is clear from the Veteran's testimony that Dr. R.K. has treated the Veteran for the conditions on appeal for several years (since at least 2012); yet, the electronic claims file does not contain a complete copy of Dr. R.K.'s treatment records.  Without such evidence, the Board's ability to assess the degree of evidentiary weight and probative value assigned to his favorable nexus opinion is hindered.  Thus, the AOJ must undertake reasonable efforts to obtain a complete copy of Dr. R.K.'s treatment records for evidentiary consideration. 

Additionally, the AOJ is instructed to obtain and associate with the electronic claims file updated VA treatment records from the VA Tampa Medical Center, to include the New Port Richey Outpatient Clinic, from January 2014 to present.

Increased Rating Claim 

At the May 2017 Board hearing, the Veteran's representative requested that the Veteran be afforded an updated VA examination to assess the severity of his service-connected right quadriceps disability.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.   Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the Veteran has credibly reported worsening complaints of weakness in his right quadriceps since the previous examination.  Thus, the Board concludes the Veteran is entitled to a new VA examination to verify the current severity of his service-connected right quadriceps disability.  38 C.F.R. § 3.327 (2017).

Paragraph 30 Claim 

The Board notes that the Veteran's claim under 38 C.F.R. § 4.30 is inextricably intertwined with his service connection claim for a right knee disability, which is being remanded for readjudication following the retrieval of the outstanding VA and private medical records identified above.  Thus, this claim is also remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA treatment records from the VA Tampa Medical Center, to include the New Port Richey Outpatient Clinic, from January 2014 to present and associate them with the Veteran's electronic claims file. 

2.  Attempt to obtain and associate with the electronic claims file the necessary authorization from the Veteran for the release of Dr. R.K.'s medical records to VA.  Thereafter, the AOJ's efforts to obtain these records must be fully documented and any records obtained should be associated with the electronic claims file.  The medical facility must provide a negative response if records are not available, and the Veteran and his representative must be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C. § 5107A (2012); 38 C.F.R. § 3.159(e)(1) (2017).

3.  Also, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected right quadriceps disability. 

4.  Then, the AOJ must readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

